Citation Nr: 1130606	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  04-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the Veteran's claim for additional development in July 2006 and November 2008.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2003, June 2004, August 2006, February 2007, October 2007, September 2009, and June 2010; a rating decision in February 2004; a statement of the case in November 2004; and supplemental statements of the case in July 2008 and March 2011.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in a second April 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection on appeal, the record is absent for competent lay or medical evidence that the disability is the result of a disease or injury incurred in or aggravated by active military service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA was to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed disability since separation.  Instead, he has asserted a relationship between his claimed disability and his military service which is outside the competence of the Veteran as a layperson.  Therefore, the Board finds that an examination is not necessary in this case because the evidence of record does not indicate a relationship between a current disability and service.

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. Such evidence must be medical unless it relates to a condition as to which lay observation is competent.

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

According to the applicable regulations, personality disorders are not diseases within the meaning of the legislation authorizing disability compensation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Such a defect cannot be service-connected since it is not a disease under the law.  However, if during service, there is a superimposed disease, service connection may be awarded for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990).

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010). 

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted. 38 C.F.R. § 3.303(c) (2010).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran claims that he has alcoholism, severe mental stress, anxiety, and a personality disorder related to his military service.  He claims that his family members told him he came home from service an alcoholic and a changed person.  

The Veteran's service medical records include an undated psychiatric consultation sheet which states that the Veteran complained of emesis, left flank pain, and frequent urination.  Bladder and cystometric work-up was noted to be abnormal but the physician indicated that the Veteran's problem appeared to be more than organic and the examiner stated that the Veteran should be evaluated for mental fitness for military duty.  An entry dated in April 1971 shows that the Veteran was reportedly seen by mental hygiene but the examiner could not find any record of the evaluation.  A mental hygiene evaluation was not associated with the service medical records.  The Veteran's December 1970 entrance examination and August 1971 separation examination show normal psychiatric evaluations.  The Veteran denied depression, excessive worry, nervous trouble of any sort, and excessive drinking habit on report of medical history forms prepared in conjunction with the entrance and separation examinations.  

A letter from C. Brown, M.D., dated in January 1996 shows that the Veteran was evaluated by Dr. Brown in January 1996 and thereafter diagnosed with a long-standing mixed personality disorder and chronic alcoholism.  No record of the evaluation was associated with the claims file and the letter did not include any etiology opinion for the Veteran's diagnosed disorders.  

VA outpatient treatment reports include a March 1994 mental status evaluation which indicates that the Veteran was surly, not psychotic.  Additional treatment records from VA dated from 1993 to 1994 include entries which note that the Veteran missed several psychiatric consultation appointments.  

Treatment records from Fountain Correctional Facility include a summary report from D. Garrett, R.N., and include a list of the Veteran's diagnoses.  An entry dated January 17, 2001, notes dysthymia as one of the Veteran's diagnoses.  Additional record from Fountain Correctional Facility and Correctional Medical Services are negative for any reference to complaints, findings, or treatment for a psychiatric disorder.  

The Board concludes that the greater weight of probative medical evidence weighs against a finding that the Veteran has a psychiatric disorder related to his military service.

As an initial matter, there is no finding of a diagnosis of a psychosis at any time following separation from service to allow for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).  

With regard to service connection on a direct basis, although the service medical records indicate that the Veteran was referred for a psychiatric evaluation during military service, no evaluation was associated with the service medical records.  Psychiatric evaluation was normal at the Veteran's separation from service, and the Veteran denied depression, excessive worry, nervous trouble of any sort, and excessive drinking habit on a report of medical history form prepared in conjunction with his separation examination.  The post-service medical evidence includes diagnoses long after the Veteran's separation from service of a long-standing personality disorder, alcoholism, and dysthymia.  

Personality disorders are not diseases within the meaning of the legislation authorizing disability compensation and as such a personality disorder cannot be service-connected.  Furthermore, under VA's governing regulations, service connection may not be granted for the Veteran's claimed alcoholism, cannot be granted unless shown to be the secondary result of an organic disease or disability.  The Board finds that service connection for a personality disorder or alcohol abuse or alcoholism cannot be granted.

The only other competent medical evidence of a diagnosis of a psychiatric disorder is the entry in the Fountain Correctional Facility which notes a diagnosis of dysthymia in January 2001, almost thirty years after the Veteran separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a psychiatric disorder is evidence that weighs against the Veteran's claim.  The Board finds that the record does not include competent evidence linking the Veteran's claimed psychiatric disorder to his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his claimed psychiatric disorder is related to his period of service.

The Board acknowledges the Veteran's contention that he currently has a psychiatric disorder related to his military service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what co mes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay testimony cannot establish a link between a psychiatric disorder and service.

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a psychiatric disability during service or psychoses within one year after separation from service, and the file does not contain competent evidence linking any current psychiatric disorder to service.  The evidence is also against a finding of any continuity of symptomatology between military service and the Veteran's claimed psychiatric disorder.  Furthermore, service connection cannot be granted for any personality disorder, alcohol abuse, or alcoholism.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


